DETAILED ACTION

The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
 	“program instructions to resolve the conflict, program instructions to initiate bandwidth sharing using the bandwidth-sharing ad hoc network when the conflict is resolved, and the bandwidth-sharing ad hoc network is configured such that the computing device of the bandwidth borrower and the computing device of the bandwidth lender are in communication with one or more remote locations via wireless telephony communication protocol, the computing device of the bandwidth lender is in communication with the computing device of the bandwidth borrower via local wireless communication protocol, and the computing device of the bandwidth lender selectively lends bandwidth to the computing device of the bandwidth borrower for downloading data from or uploading data to the one or more remote locations”  as recited in independent claim 1.

“provide guarantees or stipulations involving sharing of the bandwidth with borrowers, wherein the bandwidth-sharing ad hoc network is a communication network amongst computing devices of one or more of the lenders and a computing device of a borrower, and the bandwidth-sharing ad hoc network is configured such that the computing device of the borrower and the computing devices of the one or more of the lenders are in communication with one or more remote locations via wireless communication protocol, and the computing devices of the one or more lenders selectively lends bandwidth to the computing device of the borrower for downloading data from or uploading data to the one or more remote locations” as recited in independent claim 18.

“provide compensation if a service level falls short of a negotiated guarantee or
stipulation, wherein the bandwidth-sharing ad hoc network is a communication network amongst
computing devices of one or more of the lenders and a computing device of a borrower, and the bandwidth-sharing ad hoc network is configured such that the computing device of the borrower and the computing devices of the one or more of the lenders are in communication with one or more remote locations via wireless telephony communication protocol, the computing devices of the one or more lenders is in communication with the computing device of the borrower via local wireless communication protocol, and the computing devices of the one or more lenders selectively lends bandwidth to the computing device of the borrower for downloading data from or uploading data to the one or more remote locations”, as recited in independent claim 20.

           The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
 	Douglas et al (US Pat. No. 10531436 B1) disclose a system and method for providing efficient allocation of bandwidth in a wireless network. The method can include: identifying a plurality of network interfaces on a first user device; initializing a virtual network resource associated with the plurality of network interfaces; receiving, at the virtual network resource, data packets from an app executing on the first user device, the data packets destined for a remote device; sending a first portion of the data packets to the remote device via a first one of the plurality of network interfaces; and sending a second portion of the data packets to the remote device via a second one of the plurality of network interfaces. An aggregation platform can be configured to receive and reconstitute the first and second portions of the data packets, and to transmit the reconstituted data packets to the remote device.

Pacella et al (US 20140279136 A1) disclose a method, performed by a computer device, may include obtaining bandwidth use data associated with a network device and predicting a trough period in bandwidth use for the network device based on the obtained bandwidth use data. The method may further include providing an auction associated with a time period during the predicted trough period, wherein the auction offers use of the network device during the time period at a discounted price; receiving a bid, from a customer, for use of the network device during the time period via the auction; and provisioning one or more services on the network device for the customer based on the received bid, wherein the one or more services are provided for a duration of the auctioned time period.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

July 28, 2022